Case 14-67619-wlh      Doc 108     Filed 02/24/21 Entered 02/24/21 10:12:19       Desc Main
                                  Document      Page 1 of 2



                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION

   IN RE:                                       *    CHAPTER 7
                                                *
   RAJESHWAR D. SHARMA,                         *    CASE NO. 14-67619
                      Debtor.                   *
                                                *    JUDGE WENDY L. HAGENAU

   _______________________________________________________________________

                  WITHDRAWAL OF PROOF OF CLAIM NUMBER 4
                 FILED BY THE GEORGIA LOTTERY CORPORATION

          COMES NOW, the Georgia Lottery Corporation, by and through counsel,

   Christopher M. Carr, Attorney General for the State of Georgia, and withdraws Proof of

   Claim Number 4, filed on June 8, 2016 and amended on September 25, 2020, since the

   Claim has been satisfied.

            Respectfully submitted, this 24th day of February, 2021.

                                               CHRISTOPHER M. CARR          112505
                                               Attorney General

                                               JULIE ADAMS JACOBS           003595
                                               Deputy Attorney General

                                               LOGAN WINKLES                136906
                                               Assistant Attorney General

                                               /s/ Whitney Groff__________________
   PLEASE ADDRESS ALL                          WHITNEY GROFF               738079
   COMMUNICATIONS TO:                          Assistant Attorney General
   WHITNEY GROFF
   Assistant Attorney General
   40 Capitol Square, S.W.
   Atlanta, Georgia 30334
   Telephone: (404) 656-3338
   Fax: (404) 657-3239
   wgroff@law.ga.gov
Case 14-67619-wlh     Doc 108     Filed 02/24/21 Entered 02/24/21 10:12:19           Desc Main
                                 Document      Page 2 of 2



                                CERTIFICATE OF SERVICE

          I certify that I am over the age of 18 and that on the date written below a copy of
   the foregoing Georgia Lottery Corporation Withdrawal of Proof of Claim Number 4
   was served by email or by first class U.S. Mail, with adequate postage prepaid on the
   following persons or entities at the addresses stated:

   The following parties and/or registered users have been served via CM/ECF:

   M. Denise Dotson, Attorney for the Debtor;

   Edwin K. Palmer, Chapter 7 Trustee;

   Shawna Staton, Attorney for the U. S. Trustee;


   The following parties have been served via U.S. Mail:

   Rajeshwar D. Sharma
   12250 Meadows Lane
   Alpharetta, GA 30005

   Dated: February 24, 2021                         /s/ Whitney Groff___________
                                                    WHITNEY GROFF
                                                    Assistant Attorney General

   WHITNEY GROFF
   Assistant Attorney General
   40 Capitol Square, S.W.
   Atlanta, Georgia 30334
   Telephone: (404) 656-3338
   Fax: (404) 657-3239
   wgroff@law.ga.gov
